Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-10 and 14 are directed to non-transitory computer readable storage medium storing a program for causing a computer to perform a control method in an information processing apparatus and control method in an information processing apparatus. Claims 1 and 14 identify the uniquely distinct features of “a medium determination step of performing determination of whether a printing-target medium is a medium that needs a margin larger than a regular size; a margin insertion step of performing margin insertion processing for raster data created at the first creation step in a case where determination results at the medium determination step are affirmative; and a second creation step of creating the second format print data based on raster data into which a margin has been inserted at the margin insertion step”. The closest prior art Anai (US 2011/0194132) teaches data conversion unit of a printer driver makes a copy of a spool file in PDF and stores it as PDF data 1 in an external storage device. The raster data creation unit of the printer driver acquires PDF data 1 stored by the data conversion unit, and creates new PDF data 2 in which a target object is drawn in accordance with an object contained in PDF data 1. The raster data creation unit of the OS then converts 
B. Claims 11-13 are directed to non-transitory computer readable storage medium storing a program for causing a computer to perform a control method in an information processing apparatus. Claim 11 identifies the uniquely distinct features of “a third determination step of determining whether there is margin information corresponding to an outer shape indicated by the paper size information inside the custom paper setting information file; a margin insertion step of performing margin insertion processing for raster data acquired at the first creation step based on information that is inside the custom paper setting information file in a case where determination results at the third determination step are affirmative; and a second creation step of creating the second format print data based on raster data into which a margin has been inserted at the margin insertion step”. The closest prior art Anai (US 2011/0194132) teaches data conversion unit of a printer driver makes a copy of a spool file in PDF and stores it as PDF data 1 in an external storage device. The raster data creation unit of the printer driver acquires PDF data 1 stored by the data conversion unit, and creates new PDF data 2 in which a target object is drawn in accordance with an object contained in PDF data 1. The raster data creation unit of the OS then converts PDF data 2 into raster data 2. The raster data creation unit specifies a target object of the raster data created from the spool file by referring to created raster data 2, and creates print data by performing necessary processing for the target object (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art has been considered by the examiner but not found to be teaching the claimed subject matter:
Lee (US 2005/0270555) teaches a print control device to transmit a document to be printed after converting the document into a data format capable of being recognized by a printing device, in which the document is composed in an application program section, the print control device comprising a printer driver section to produce and present a user-defined print option menu according to one or more predetermined print options previously set from plural print options provided by the printing device in response to a printing command signal for the document to be printed, and a display section to display the user-defined print option menu produced by the printer driver section (paragraph [0010]);
Westervelt et al. (US 2003/0231330) teaches The PVC contains four video channels, which operate independently of one another. Each PVC channel contains a dedicated DMA controller that automatically retrieves raster image data from buffers 341 using burst cycles. The DMA controller can be configured to read the raster image data in any order: top-to-bottom, bottom-to-top, left-to-right, or right-to-left. This flexibility supports, for example, duplex applications. Each PVC channel also manages all parameters associated with its raster image data, including the insertion of horizontal and vertical margins. This type of print engine interface eliminates most software overhead associated with the transfer of the raster image data to the print engine (paragraph [0129]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675